This is an appeal from an order of the superior court dismissing an appeal from an order of the department of labor and industries disallowing a claim for aggravation of injuries. *Page 179 
The motion to dismiss the appeal in the superior court was resisted by affidavits which are brought here in the clerk's transcript, and not by statement of facts or bill of exceptions.
[1] This court has many times held, and the rule is so well settled that it is not necessary to assemble the cases, that affidavits used on a hearing in the superior court must be brought to this court by statement of facts or bill of exceptions, properly certified by the trial court, and cannot be considered here when they only appear in the clerk's transcript. There being no affidavits which we can consider, the record here presented contains nothing from which it could be concluded that the trial court had committed error.
The order appealed from is affirmed.
HOLCOMB, GERAGHTY, BLAKE, and SIMPSON, JJ., concur.